DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
	Claims 21-26, 30-33, 36, 37 and 39 are pending. This office action is in response to an amendment filed 3/28/2022.
	The instant case claims priority U.S. 13/318,876 filed 5/6/2009 which claims priority under 35 USC 371 to PCT/ES2010/000196 filed 5/5/10 which claims priority to ESP200901201 filed 5/6/2009.  Applicants have filed a translation of said papers. Therefore, the relevant filing date of the claims is 5/6/2009.  

Response to Amendment
Applicants amendment is sufficient to place the case in sequence compliance. As well, the rejections under 35 USC 112, second paragraph.

Claim Objections
Claims 21 and 23 have grammatical improvements that will provide language to more accurately present the limitations added. Claim 21 in line 9 should recite –comprising a modification in the KKTK heparan sulfate--. This allows for a grammatical flow to the claim. As well, in claim 23, to be complete, the claim should recite –is an adenovirus selected from any of human adenovirus serotypes 1-51-- . Appropriate correction is required.


Claim Rejections - 35 USC § 112, first paragraph 
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-26, 30-33, 36, 37 and 39 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating a solid tumor in a subject wherein the method comprises directly administering to the tumor an oncolytic adenovirus comprising an integrated nucleotide sequence encoding human hyaluronidase comprising a deletion of the membrane binding domain wherein the nucleotide sequence is operably linked to a promoter wherein the capsid is modified at the KKTK heparan sulfate binding sequence such that infectivity is increased or tropism is retargeted, does not reasonably provide enablement for any other embodiment.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. Applicants have correctly indicated the proper claim disposition. As to the reason the rejection maintained, applicants have not overcome the underlined issue above. 
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the patent coupled with information known in the art without undue experimentation (United States v. Telectronics, Inc., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is required is not based on a single factor but is rather a conclusion reached by weighing many factors (See Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter, 1986) and In re Wands, 8USPQ2d 1400 (Fed. Cir. 1988); these factors include the following:
1) Nature of invention.  The instant claims are drawn to an oncolytic adenovirus that comprises a coding sequence for a hyaluronidase enzyme in a method of treating a cancer or a pre-malignant stage of cancer by administration.
2) Scope of the invention.  The scope of the invention is extremely broad in that the cancer is any, the hyaluronidase is any, the adenovirus is any serotype and the method of administering is by any means. 
3) Number of working examples and guidance.  The specification details construction of AdwtRGD-PH20 which comprises PH20 hyaluronidase 

    PNG
    media_image1.png
    116
    760
    media_image1.png
    Greyscale


As well, ICOVIR17RGDK also comprising PH20. 

    PNG
    media_image2.png
    177
    736
    media_image2.png
    Greyscale

The constructs were tested for proof of principle in Balb/c mice with SkMel-28 and NP-18 tumors. 
[0014] As it is described in the examples, the intratumoural in vivo administration of the oncolytic adenovirus of the invention improves the antitumour effect with respect to an adenovirus control without the inserted hyaluronidase (see FIG. 7). Of note, when the oncolytic adenovirus of the invention is injected endovenously (see FIG. 8 and FIG. 9) and, in comparison to the results presented in FIG. 2 of the manuscript of Ganesh et al., a much greater tumour growth inhibition is observed with the present invention adenovirus. This indicates that the treatment of the invention is more effective. The tumours of the mice injected with the oncolytic adenovirus of the invention (ICOVIR17) show very extensive necrotic areas, areas with less viable cells, and large and numerous centers of virus replication, in comparison with the tumours injected with the adenovirus control, ICOVIR15.

4) State of art. Considering the mode of treatment, the specification simply requires administration of the virus to the subject. Gene delivery has been a persistent problem for gene therapy protocols and the route of delivery itself presents an obstacle to be overcome for the application of the vector therapeutically. To date, no single mode of gene transfer has provided a viable option for successful gene therapy protocols. At issue in general are organ barriers, failure to persist, side-effects in other organs, virus neutralizing antibodies, humoral immunity, normal tropism of the vector to other organs and more as reviewed by Russell, pages 5-8.  As detailed below by Kaufman,
The immune response to oncolytic viruses appears to be an important component of the antitumour effect, but it can be a double-edged sword. On the one hand, viruses can help to promote an immune response against the tumour cells by allowing tumour antigen presentation in the context of an active viral infection. On the other hand, neutralizing antiviral responses may block virus replication and ongoing infection of tumour cells. 

The majority of clinical studies with oncolytic viruses (such as adenovirus, poxvirus, HSV-1, measles, and reovirus) have used intratumoural injections to bypass the tumour architectural barriers.

The challenge is to maintain the efficiency of delivery and expression while minimizing any pathogenicity of the virus from which the vector was derived. The inability to develop an adequate means of overcoming obstacles such as humoral; responses and refractory cells limits the successful means by which the nucleic acid can be administered.  
Even the use of targeting methods and tissue specific promoters have done little to overcome the numerous obstacles related to gene delivery (see e.g. Fumoto et al, page 16).  Even use of tissue specific promoters and capsids targeting has not successfully overcome these obstacles.  Taken together with the large breadth of target tissues and diseases claimed, in light of the difficulties to overcome even one of these barriers, one could not perform the full breadth of the claims. Direct targeting is the known method (see Russell, page 8).
5) Unpredictability of the art and Amount of Experimentation Required: The physiological art is recognized as unpredictable. (MPEP 2164.03.) In cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, the scope of enablement obviously varies inversely with the degree of unpredictability of the factors involved.  In this case, the oncolytic adenovirus is broadly stated as being administered to a mammal. The lack of guidance exacerbates the highly unpredictable field of gene therapy and the method of delivery of polynucleotides is highly unpredictable to date.
MPEP 2164.05 teaches, “However, the examiner should carefully compare the steps, materials, and conditions used in the experiments of the declaration with those disclosed in the application to make sure that they are commensurate in scope; 1.e., that the experiments used the guidance in the specification as filed and what was well known to one of skill in the art. Such a showing also must be commensurate with the scope of the claimed invention, i.e., must bear a reasonable correlation to the scope of the claimed invention. The invention recites use of a broad group of therapies to treat cancer or a stage of pre-malignancy. Given the unpredictability of the art, the poorly developed state of the art with regard to predicting the effectiveness of any hyaluronidase by any means of administration, the lack of adequate working examples and the lack of guidance provided by applicants, the skilled artisan would have to have conducted undue, unpredictable experimentation to practice the claimed invention.”

Response to Arguments
Applicants argue that direct administration is not necessary as shown by examples 6.3 and 6.4 of the specification which shows systemic administration to BALB C mice. For purposes of administration, efficacy in mice for systemic administration is shown by the art to not be sufficient. There has been no translation of systemic administration from mice for use in humans. Three references were provided above to this end. Additional references are herein attached that teaches this concept. Ferguson is a post filing review that states unequivocally that systemic administration of oncolytic virus does not “treat” tumors (see e.g. page 10, col 2). The obstacles to this administration are clear- nonspecific uptake by other tissues than the tumor, neutralizing antibodies, complement activation, antiviral cytokine storms and viral escape (see full text). The art does not that use of virus even directly administered leads to issues of efficacy but yield delivery with the highest potential of treatment. Meanwhile, non-direct administration did not at the time of filing show any ability to treat. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-26, 30, 36 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Baker et al (US 20110053247) in view of Zinn et al (US 20070036721). This is a new rejection necessitated by applicants’ amendment. 
Baker et al each construction of an oncolytic adenovirus expressing hyaluronidase (see e.g. ¶ 0137-0138) for use in cancer. 
[0138] In some examples, viruses can be engineered to express hyaluronidase to facilitate their replication and spread within a target tissue. The target tissue can be, for example, a cancerous tissue whereby the virus is capable of selective replication within the tumor. The virus also can be a non-lytic virus wherein the virus selectively replicates under a tissue specific promoter. As the viruses replicate, the co-expression of hyaluronidase with viral genes can facilitate the spread of the virus in vivo.
[0145] Hyaluronidase has direct anticarcinogenic effects. Hyaluronidase prevents growth of tumors transplanted into mice (De Maeyer et al., (1992) Int. J. Cancer 51:657-660) and inhibits tumor formation upon exposure to carcinogens (Pawlowski et al. (1979) Int. J. Cancer 23:105-109) Hyaluronidase is effective as the sole therapeutic agent in the treatment of brain cancer (gliomas) (WO 198802261). In addition to these effects, hyaluronidases also can be used to enhance penetration of chemotherapeutic agents into solid tumors.

The hyaluronidase is soluble human enzyme because it lacks its membrane binding domain (see 

e.g. ¶0049)
[0049] As used herein, soluble human PH20 or sHuPH20 include mature polypeptides lacking all or a portion of the glycosylphospatidyl inositol (GPI) attachment site at the C-terminus such that upon expression, the polypeptides are soluble.   

Baker et al does not teach that the adenovirus capsid has a modified KKTK sequence. However one would make these modifications as shown by the art. Zinn et al teaches such a modification of the KKTK to the RGD insertion (see e.g. ¶ 0104). This improves the efficacy of the virus to avoid off target tropism. 
[0104] The structure in Ad responsible for binding to tissue integrins can also be ablated. Vectors that lack CAR and integrin binding are termed "double ablated" vectors. The KKTK peptide motif structure (SEQ ID NO: 1) in the Ad5 fiber shaft has been identified as mediating binding to heparin sulfate proteoglycans expressed in the liver (Smith et al., Mol. Ther. 5:S149, 2000.) This sequence can be altered genetically to change the natural tropism of the Ad to reduce liver accumulation.
[0336] Using Ad vector(s) incorporating FF chimeras in the proposed work is based on two important considerations related to the biodistribution of Ad-based vectors. First, it has become apparent that due to its interaction with broadly expressed CAR, the knob domain of the fiber protein contributes heavily to unfavorable distribution of Ad vectors in vivo. Additionally, it has been shown that the KKTK (SEQ ID NO: 1) motif within the Ad5 fiber shaft domain further complicates the issue of the vector's tropism by mediating its binding to heparin sulfate proteoglycans expressed in the liver. In this regard, FF-containing Ad vectors are unique in that they do not contain either the fiber knob or the KKTK (SEQ ID NO: 1) tetrapeptide in the shaft and therefore allow for bypassing the natural mechanism of the vector's sequestration in vivo.
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to alter the adenovirus as taught by Zinn for use in the methods of Baker. To do so would have led to the methods of claims 21. As set forth above, 1) Baker et al teach use of hyaluronidase expressed from an oncolytic adenovirus for treatment of cancer 2) Zinn teach improved adenovirus by modification of the cpasid. One would have been motivated to do so in order to use known advancements in improved adenovirus for use in cancer treatment. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.
Zinn teaches that these modifications are in human adenovirus Ad5 (¶0104). 
Baker teaches that the vector can comprise an IRES sequences and KOZAK sequences (see e.g. ¶0160 and 237). The gene is expressed from a tissue specific promoter (See e.g. ¶ 0138 or 0163). The gene encodes testicular hyaluronidase (see e.g. ¶ 0006).


Claims 28, 31-33 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al (US 20110053247) in view of Zinn et al (US 20070036721) as applied to claims 21-26, 30, 36 and 37 above, and further in view of Hawkins (US 20060292682) or Ganesh et al (Clin Cancer Res, 2008) as evidenced by Reddy et al (Clin Cancer Res. 2006 May 1;12(9):2869-78). This is a new rejection necessitated by applicants’ amendment. 
Hawkins teaches construction of an Ad5 oncolytic adenovirus comprising a transgene inserted downstream of the fiber coding sequence (see ¶ 0028, 0138).  Regulatory sequences such as E2F-1 promoters are used (see e.g. ¶ 0024). Similarly, Ganesh teaches alteration of oncolytic adenovirus wherein the e2F promoter replaces the EIA promoter and there are mutations therein (see figure 1). 
It would have been obvious to one of ordinary skill in the art at the time the invention
was made to alter the adenovirus as taught by Hawkins and Ganesh for use in the adenovirus for the methods as taught by Baker in view of Zinn et al.  To do so would have led to the methods of claims 28, 31-33 and 39. Specifically, Ganesh teaches that E2F is a tumor specific promoter that can drive expression of E1 genes in a tumor specific fashion to therefore mediate specific oncolysis and Hawkins teaches that one can introduce a transgene downstream of the fibre gene and furthermore teaches that such an oncolytic vector comprises a tissue specific promoter to express oncolytic genes. One would have been motivated to do so in order to use known components to replace known adenoviral components based upon the expectation of success. Based upon the teachings of the cited references, the high skill of one of ordinary skill in the art, and absent evidence to the contrary, there would have been a reasonable expectation of success to result in the claimed invention.


Response to Arguments
Applicants argue that Baker teaches in vitro production of soluble hyaluronidase. This does not portray the full disclosure of Baker et al which teaches that expression of soluble hyaluronidase can be used in gene therapy. This method allows the virus to spread within the tumor. 
[0138] In some examples, viruses can be engineered to express hyaluronidase to facilitate their replication and spread within a target tissue. The target tissue can be, for example, a cancerous tissue whereby the virus is capable of selective replication within the tumor. The virus also can be a non-lytic virus wherein the virus selectively replicates under a tissue specific promoter. As the viruses replicate, the co-expression of hyaluronidase with viral genes can facilitate the spread of the virus in vivo.

Baker teaches that the virus can be adenovirus. The use of the virus is in a section entitled “Gene Therapy” in another section entitled “Use in Cancer Treatment” the function of hyaluronidase in sensitizing tumors is explained to be useful with soluble rHuPH2) (see ¶0144-0147). Because applicants have not addressed this teaching, the remaining arguments against the art teachings are moot. 
	Applicants argue that they have surprisingly found that expressing soluble hyaluronidase demonstrated antitumoral efficacy in vivo. To this end, applicants have not provided the unexpected results. As Baker et al provide these same teachings, it is not clear these are unexpected results. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633